DETAILED ACTION
Applicants’ arguments, filed 21 January 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action has been made NON-FINAL because it includes rejections that could have been made previously but mistakenly were not made previously.


Claim Interpretation – Water Solubility
The instant claims require that at least about 20 parts, by weight, of the hydrophilic anticaries agent particles are soluble in about 100 parts, by weight, of water. For the purposes of examination under prior art, the term “water” is understood to refer to water at an approximately neutral pH. The term “water” is not understood to refer to an aqueous solution that is significantly acidic or basic. For example, a hydrophilic anticaries agent that dissolves in aqueous acid but does not dissolve in water with a neural pH is not understood to meet the claim limitations.

Claim Interpretation - Particle
The examiner notes the following in the instant specification on page 5. 

    PNG
    media_image1.png
    160
    637
    media_image1.png
    Greyscale

As such, the instant specification defines the term “particle” to refer to a solid or a semi-solid material. A liquid material is therefore not a particle. As such, a water in oil emulsion comprising discrete portions of water phase in a continuous oil phase is not understood to comprise particles. This is because water is liquid. In contrast, the instant specification defines the term “particle” to refer to solid or semisolid materials.


Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 17, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tananko et al. (US Patent 7,304,020). 
Tananko et al. (hereafter referred to as Tananko) is drawn to a composition comprising tin (II) chloride. Tananko et al. (hereafter referred to as Tananko) is drawn to a composition comprising Tin (II) chloride and montmorillonite clay, as of Tananko, title and abstract. Tananko teaches the following, as of column 10, relevant text reproduced below.

    PNG
    media_image2.png
    233
    487
    media_image2.png
    Greyscale

As best understood by the examiner, the tin (II) chloride above is in the form of particles, as it is described as a powder as of Tananko, abstract. Additionally, the skilled artisan would have expected that the tin (II) chloride of Tananko would have had a water solubility of 83.9 g per 100 mL of water, which is within the claimed range.
As to claim 1, the claim is not anticipatory because the example above teaches “fluid”, and teaches petrolatum from a list of fluids. However, together, these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely 
As to claim 1, the claim requires a semisolid dispersion. As best understood by the examiner, in the case wherein the fluid in the composition of Tananko would have been petrolatum, the composition would have been semi-solid.
As to claim 1, the claim requires an oral dispersion. The examiner notes that the intended use of the composition of Tananko is not for oral administration. Nevertheless, the examiner notes that composition claims cover what the composition is, not what the composition does. See MPEP 2114(II). The skilled artisan would have understood that the composition of Tananko would have been capable of oral use even if this was not the intended use of Tananko.
As to claim 3, the skilled artisan would have expected that the tin (II) chloride of Tananko would have had a water solubility of 83.9 g per 100 mL of water, which is within the claimed range. The examiner makes this determination of water solubility based upon evidence provided by declarant in the declaration on 21 January 2022. Products of identical chemical compositions (e.g. tin (II) chloride in Tananko and tin (II) chloride in the instant application) can not have mutually exclusive properties. See MPEP 2112.01(II).
As to claim 4, the skilled artisan would have expected that the tin (II) chloride of Tananko would have been an anticaries agent. This determination is made in view of the instant specification on page 22, bottom paragraph, which teaches stannous chloride (an alternate name for tin (II) chloride) as an anticaries agent. Something which is old (e.g. tin (II) chloride has been taught by Tananko) does not become patentable 
As to claim 17, the tin (II) chloride of Tanako is insoluble in petrolatum, and petrolatum is insoluble in water.
As to claim 32, the tin (II) chloride of Tananko reads on the stannous chloride required by this claim.
This office action has been made NON-FINAL because this rejection could have been written earlier in prosecution but mistakenly was not written earlier in prosecution.


Claims 18-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Tananko et al. (US Patent 7,304,020) in view of Bekker et al. (US 2014/0336272 A1).
Tananko is drawn to a composition comprising tin (II) chloride powder particles in petrolatum. See the rejection above over Tananko by itself. The composition of Tananko is intended for lubrication and decreasing friction, as of Tananko, end of abstract.
Tananko is silent as to the cone penetration of the petrolatum.
Bekker et al. (hereafter referred to as Bekker) is drawn to a petrolatum composition, as of Bekker, title and abstract. Said petrolatum has a drop melting point of between 35ºC and 80ºC, as of Bekker, abstract. Said petrolatum has a cone penetration in the following range, as of Bekker, paragraph 0022, reproduced below.

    PNG
    media_image3.png
    104
    459
    media_image3.png
    Greyscale

Bekker does not teach incorporating particles in the petrolatum.
It would have been prima facie obvious for one of ordinary skill in the art to have formulated the petrolatum of Tananko with the properties taught by Bekker. Tananko teaches petrolatum, but is silent regarding the properties of said petrolatum. Bekker teaches properties that are known for the formulation of petrolatum, the skilled artisan would have been motivated to have used the petrolatum of Bekker in the composition of Tananko in order to have predictably provided the fluid in the composition of Tananko with a reasonable expectation of success.
In the alternative, the skilled artisan would have been motivated to have substituted the petrolatum of Bekker in place of the petrolatum of Tananko in order to have predictably provided a fluid comprising particles, as taught by Tananko, with a reasonable expectation of success. The simple substitution of one known element (the petrolatum of Bekker) in place of another (the petrolatum of Tananko) in order to achieve predictable results (formation of the fluid comprising particles, as taught by Tananko) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claims 18-19, the claims require cone penetration consistency values of 25-300, which in the case of claim 18 refers to the composition as a whole and in the case of claim 19 refers to the petrolatum by itself. Regardless, the values of 60 to 300 taught by Bekker are within the scope of the required cone penetration values.
prima facie case of obviousness. See MPEP 2144.05(I).

Response to Declaration Under 37 C.F.R. 1.132 and Withdrawal of Prior Rejection
In applicant’s response on 21 January 2022, a declaration under 37 C.F.R. 1.132 was submitted. This declaration under 37 C.F.R. 1.132 (hereafter referred to as the declaration) is noted and addressed below.
Prior to substantively addressing the declaration, the examiner notes the following.
In applicant’s prior response on 6 December 2021 (hereafter referred to as applicant’s prior response), applicant presented arguments regarding data in the instant specification which applicant alleges shows unexpected results. The data presented comes from Table 3 of the instant specification, from page 82 of the instant specification, which was reproduced on pages 8-9 of applicant’s response, and is reproduced below here.

    PNG
    media_image4.png
    393
    556
    media_image4.png
    Greyscale

The conclusion that applicant derives from this table is that
placing particles of a more water-soluble agent such as urea peroxide or PVP peroxide in petrolatum for use in an oral care composition is more effective than placing particles of a less water-soluble sodium percarbonate into petrolatum – see page 8, second to last paragraph of applicant’s response;
this effect is controlled by the fact that PVP peroxide and urea peroxide are more water-soluble that sodium percarbonate – see the paragraph bridging pages 8 and 9 of applicant’s response; and
this effect would not have been expected by one of ordinary skill in the art.
In the prior office action, the examiner took the following position, as of the office action on 7 January 2022, page 23, relevant text reproduced below.

    PNG
    media_image5.png
    289
    638
    media_image5.png
    Greyscale

The declaration submitted with applicant’s response on 21 January 2022 appears to have been submitted to address this issue.
In the declaration, declarant appears to have tested compositions of urea peroxide in petrolatum, stannous chloride in petrolatum, and stannous fluoride in petrolatum. All of these actives are water-soluble in the manner required by the instant claims. Also, all of these actives appear to be present as solid particles in petrolatum, which is a hydrophobic ingredient.
As best understood by the examiner, declarant appears to have found that the presence of water results in the delivery of the active agent from the hydrophobic phase to the hydrophilic phase. This effect has been found in the case of both tooth bleaching agents, such as urea peroxide (as shown in the declaration) and polyvinylpyrrolidone-hydrogen peroxide adduct (in the specification but not in the declaration), as well as the antimicrobial stannous chloride and the antimicrobial and anticaries agent stannous chloride, both shown in the declaration.

In view of this determination, the examiner takes the position that the instant specification in combination with the declaration shows that anticaries agent particles dispersed in petrolatum and comprising the required solubility have superior results as compared with anticaries agent particles dispersed in petrolatum which have a lower solubility than what is recited by the instant claims. In view of this determination, the obviousness rejections over the combination of Evans et al. (US 2017/0172864 A1) in view of Feng et al. (US 2005/0036958 A1) and/or Robbins et al. (WO 2017/048216 A1) in view of Feng et al. (US 2005/0036958 A1), by themselves or in view of other references, which were previously set forth in the prior office action on 7 January 2022, have been withdrawn.
The examiner notes that there appear to be various textual errors in the declaration. One such error is pointed out below.

    PNG
    media_image6.png
    292
    534
    media_image6.png
    Greyscale

The term “peroxide” in this case appears to be in error because it is actually a Tin (II) salt, not peroxide, that is delivered. Regardless, the data shown by declarant shows that the beneficial effects found with urea peroxide are also applicable to tin (II) chloride and tin (II) fluoride. As such, despite textual errors such as that described above, the declaration is still understood to be probative of non-obviousness and sufficient to overcome the previously applied rejections.
Therefore, in view of this declaration, the previously applied rejections over Evans et al. (US 2017/0172864 A1) in view of Feng et al. (US 2005/0036958 A1) and/or Robbins et al. (WO 2017/048216 A1) in view of Feng et al. (US 2005/0036958 A1), as well as these references further in view of other references, have been withdrawn.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1, 3-4, 7, 10, 14-20, 22-23, and 26-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,849,729. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to a semisolid oral dispersion comprising hydrophilic bleaching agent particles and a hydrophobic phase.
Conflicting claim 1 is drawn to an oral composition agent comprising solid hydrophilic bleaching agent particles and a hydrophobic phase. Conflicting claim 21 recites a semi-solid dispersion.
The instant and conflicting claims differ at least because the conflicting claims require 60% hydrophobic phase, whereas the conflicting claims require only 50% hydrophobic phase. Nevertheless, the subject matter of the conflicting claims appears to be within the scope of that of the instant claims, resulting in a prima facie case of anticipatory-type non-statutory double patenting.

Claims 1, 3-4, 7, 10, 14-20, 22-23, and 26-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,224,760 (formerly US Patent 16/842,800). Although the claims at issue of the following reasons:
Instant claim 1 is drawn to a semisolid oral dispersion comprising hydrophilic bleaching agent particles and a hydrophobic phase.
Conflicting claim 1 is drawn to a semisolid oral dispersion comprising hydrophilic bleaching agent particles and a hydrophobic phase, wherein the hydrophobic phase comprises 60 wt% petrolatum.
The instant and conflicting claims differ because the conflicting claims are drawn only to bleaching agents, whereas the instant claims are drawn to hydrophilic particles generically and do not specify bleaching agents. Nevertheless, the composition of the conflicting claims is within the scope of that of the instant claims, thereby effectively anticipating the subject matter of the instant claims. This results in a prima facie case of anticipatory-type non-statutory double patenting.


Claims 1, 3-4, 7, 10, 14-20, 22-23, and 26-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-15, 17-20, and 22-26 of copending Application No. 16/842,797 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to a semisolid oral dispersion comprising hydrophilic bleaching agent particles and a hydrophobic phase.

The instant and copending claims differ because the copending claims exclude a particular silicone as hydrophobic phase, which is not excluded by the instant claims. Nevertheless, the hydrophobic phase of the instant and copending claims appears to be petrolatum, as of instant claim 1 and copending claim 1. As such, the hydrophobic phase in the composition of the instant and copending claims is the same.
The instant and copending claims differ because the copending claims requires anticaries agent, which are not required by instant claim 1, though are required by later instant claims such as instant claim 4. Nevertheless, the subject matter of copending claim 1 is within the scope of that of instant claim 1, resulting in a prima facie case of anticipatory-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 3-4, 7, 10, 14-20, 22-23, and 26-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/014,225 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

Copending claim 1 is drawn to a semisolid oral dispersion comprising a hydrophilic phase comprising bleaching agent particles and a hydrophobic phase comprising petrolatum. The particles may be urea peroxide or polyvinylpyrrolidone complexed with hydrogen peroxide, as of copending claim 5.
The instant and copending claims differ because instant claim 1 requires at least 50% by weight of hydrophobic phase, which is not recited by copending claim 1. Nevertheless, copending claim 1 recites that the hydrophobic phase is the continuous phase. The skilled artisan would have understood that in a multi-phasic composition, the continuous phase is generally the majority of the composition and the discontinuous phase the minority of the composition. As such, the skilled artisan would have been motivated to have modified the composition of the copending claims such that at least 50% of the composition would have been hydrophobic phase (e.g. petrolatum) in order to have rendered the hydrophobic phase to have been the continuous phase with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 3-4, 7, 10, 14-20, 22-23, and 26-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/014,180 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to a semisolid oral dispersion comprising hydrophilic bleaching agent particles and a hydrophobic phase. The particles may be urea peroxide or polyvinylpyrrolidone complexed with hydrogen peroxide, as of instant claim 5.
Copending claim 1 is drawn to a semisolid oral dispersion comprising a hydrophilic phase comprising solid bleaching agent particles and a hydrophobic phase comprising petrolatum. The particles may be urea peroxide or polyvinylpyrrolidone complexed with hydrogen peroxide, as of copending claim 5.
The instant and copending claims differ because copending claim 1 requires a specific cone penetration consistency value, which is not recited by instant claim 1. As such, there is no case of provisional statutory double patenting. Nevertheless, the subject matter of the copending claims is within the scope of that of the instant claims, resulting in a prima facie case of anticipatory-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 3-4, 7, 10, 14-20, 22-23, and 26-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 17/008,681 (reference application). Although the of the following reasons:
Instant claim 1 is drawn to a semisolid oral dispersion comprising hydrophilic bleaching agent particles and a hydrophobic phase. The particles may be urea peroxide or polyvinylpyrrolidone complexed with hydrogen peroxide, as of instant claim 5.
Copending claim 1 is drawn to a composition comprising solid hydrophilic bleaching agent particles and a hydrophobic phase. The particles are be urea peroxide or polyvinylpyrrolidone complexed with hydrogen peroxide.
The instant and copending claims differ because the instant claims require at least 50% by weight of the dispersion to be hydrophobic phase, whereas the copending claims require at least 60% by weight of the dispersion to be hydrophobic phase. As such, there is no prima facie case of provisional statutory double patenting. Nevertheless, the subject matter of the copending claims is within the scope of that of the instant claims, resulting in a prima facie case of anticipatory-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 3-4, 7, 10, 14-20, 22-23, and 26-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/014,208 (reference application). Although the of the following reasons:
Instant claim 1 is drawn to a semisolid oral dispersion comprising hydrophilic bleaching agent particles and a hydrophobic phase. The particles may be urea peroxide or polyvinylpyrrolidone complexed with hydrogen peroxide, as of instant claim 5. Instant claim 11 recites petrolatum as a hydrophobic phase.
Copending claim 1 is drawn to a semisolid oral care dispersion comprising a hydrogen peroxide adduct and petrolatum as the hydrophobic phase. The hydrogen peroxide adduct may be urea peroxide or polyvinylpyrrolidone complexed with hydrogen peroxide, as of copending claim 2.
The instant and copending claims differ because copending claim 1 requires petrolatum as a hydrophobic phase, whereas instant claim 1 does not require petrolatum as a hydrophobic phase. Copending claim 1 also recites a cone penetration consistency value, which is not required by instant claim 1. Nevertheless, the subject matter of the copending claims is within the scope of that of the instant claims, resulting in a prima facie case of anticipatory-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments Regarding Double Patenting Rejections
In applicant’s response on 21 January 2022, page 10, applicant argues that indication of allowable subject matter but for the non-statutory obviousness-type double 

Relevant Reference – No Double Patenting
As a relevant reference, the examiner cites US Patent 11,147,753. The ‘753 patent has common inventors with the instant application and is commonly assigned with the instant application. Nevertheless, the examiner has decided not to reject the instant claims over the claims of the ‘753 patent for at least the following reasons.
Claim 1 of the ‘753 patent is reproduced below.

    PNG
    media_image7.png
    381
    390
    media_image7.png
    Greyscale

The composition recited by the above-reproduced claim comprises a hydrophobic phase, which is the majority of the composition, and an aqueous phase, which is the minority of the composition. Nevertheless, the aqueous phase in the above 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612